Petition for rehearing denied April 12, 1932                        ON PETITION FOR REHEARING
In a petition for rehearing pregnant with caustic comment rather than reason and logic, counsel for plaintiff urges error in the original opinion. Counsel with hope forlorn asserts: "It is almost impossible to get one judge to admit that he is wrong, but to have three judges admit they have erred would be almost a miracle" — and then, in utter despair, he further opines: "We have an additional obstacle in this case as the court's opinion clearly shows that the majority feel that neither plaintiff nor his counsel have acted in good faith and that plaintiff's witnesses are false." Whether judges are thus afflicted with *Page 335 
pride of opinion is a matter we prefer to leave to the charity of the bar. We disclaim any intention to reflect upon the good faith of counsel or his client. We do not say that plaintiff and his witnesses are willfully false. "Mistaken" is a more appropriate word.
The voluminous record in this case was carefully considered. It would serve no good purpose to answer again the contentions of the plaintiff. Convinced against his will he would probably be of the opinion still.
The petition for rehearing is denied. *Page 336